UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6671



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN BRANNON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-95-370, CA-02-1183-7-20)


Submitted:   July 22, 2002                 Decided:   August 5, 2002


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


John Brannon, Appellant Pro Se. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John E. Brannon appeals the district court’s order dismissing

his motion to reduce his sentence.    We have reviewed the record and

the district court’s opinion and find no reversible error.        We

agree with the district court’s holding that the statutes on which

Brannon relied provide no basis for relief. Accordingly, we affirm

substantially on the reasoning of the district court.         United

States v. Brannon, Nos. CR-95-370; CA-02-1183-7-20 (D.S.C. Apr. 12,

2002).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       The district court, after holding the statutes on which
Brannon relied provide no basis for relief, alternatively construed
Brannon’s motion as arising under 28 U.S.C. § 2255 (2000). Brannon
previously filed a § 2255 motion, and has not received this Court’s
authorization to file a subsequent § 2255 motion. Accordingly, the
district court lacked jurisdiction to entertain Brannon’s motion
for modification of his sentence as arising under § 2255.        28
U.S.C. §§ 2244(3)(A)-(C), 2255 ¶ 8 (2000).


                                  2